The judgment of the trial court should be affirmed.
Defendant claims that he signed the warrant after hearing Perry, in the office of the prosecuting attorney, admit participation in the crime with plaintiff — and upon the advice of the prosecuting attorney.
Perry, however, was a witness on the trial of the case, and testified that after he was apprehended and taken to police headquarters, he was questioned by the police and denied knowing anything about the crime; that defendant was present at the time, and thereafter talked to him alone in a back room and told him that "we don't want you, we want nigger Baker;" that after Perry failed to "give him any satisfaction back there," he was brought into the other room and repeatedly kicked, beaten, and knocked down by a detective named Jones, until, in order to save himself from further beating, he falsely confessed that he was guilty of the holdup; that during this entire time defendant was present at the beating and knew of the circumstances under which he confessed; that later Perry was taken to the prosecutor's office, but, before going in, determined to tell the prosecutor the actual facts; was thereupon "rushed" away by the police officers; and after a talk with them agreed to stand by the false confession and implicate plaintiff. In answer to the question why he made the statement in the prosecutor's office, admitting the crime and implicating plaintiff, Perry testified:
"Q. Why did you make that statement?
"A. Well, they promised to take me out that night, and they told me they could get me any time they felt like it if I didn't say — tell the prosecutor what I told them over at headquarters, they could come and get me any time that night. They said *Page 224 
they were going to turn me loose. Mr. Barach said he would take care of my wife and family. He would see that they got eats.
"Q. You are telling the court and jury why you made the statement you did?
"A. Yes, sir."
Later Perry repudiated this so-called confession, and both he and the plaintiff were found not guilty on the trial of the criminal case. Under this evidence, it was for the jury to say whether there was probable cause justifying defendant in making the accusation. If they believed that Perry confessed and implicated defendant because of brutal methods used in extorting such confession; that defendant was interested in implicating Baker, and agreed to support Perry's family in return for the confession; that defendant was present and knew of the circumstances under which Perry confessed — then the jury could find that defendant did not have probable cause to sign the warrant and that his reliance upon the advice of the prosecuting attorney would not justify his making the accusation.
Claim of error is made because of certain instructions given the jury. These instructions set forth that, if the jury found no robbery had been committed, plaintiff would be entitled to recover. Defendant claims this is error because of the fact that this matter was not raised in the pleadings; that, in his answer, defendant alleged that he had been robbed, and that plaintiff made no denial of such allegations by way of reply. This, however, was not a matter that required reply, and it was not necessary for plaintiff to prove that there had been no robbery in order to recover. The issue was whether there was probable cause for the making of the accusation by defendant.
Perry testified that he did not commit the holdup. Defendant claimed that he positively identified *Page 225 
Perry as the robber. Baker testified that, when defendant told him of the holdup and said that the robber had left the premises by the back door, he went over to the back screen door and found that it was locked on the inside. Further, Baker said that, when defendant told him that the robber had taken the money in the place, he looked in the cigar box where the money was kept, and called defendant's attention to the fact that the money was there; but that defendant replied that the robber had taken all the bills.
It further appears that, although defendant knew Perry as a regular customer of the place and positively identified him without hesitation as the robber when he was apprehended by the police, he never told the police that Perry was the robber until he was arrested many days after the alleged crime. And, as above-mentioned, Perry was found not guilty on his trial for the robbery. These facts bear upon the question of probable cause, and the jury had the right to consider, under the circumstances, whether a robbery had actually been committed, as bearing upon such defense of probable cause. There was no error in the instructions of which complaint is made.
Plaintiff argues that he is entitled to have the verdict of the jury tripled in the judgment in accordance with 3 Comp. Laws 1929, § 14454 (Stat. Ann. § 27.1354). Such claim is made in the claim of cross appeal, and sets forth that, in effect, plaintiff's counsel was asked by the trial court if he waived tripled damages and replied that he would do so if defendant did not appeal; and that such waiver was only contingent. However, there is nothing further in the record to substantiate such claim. In view of the fact that no statement of reasons and grounds of cross appeal was filed, and the statement of questions involved of neither party raised the question, *Page 226 
it is unnecessary to consider it in our determination.
Judgment should be affirmed, with costs to plaintiff.
BUSHNELL and BUTZEL, JJ., concurred with McALLISTER, J.